DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 6, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2010/0208558) in view of Kim et al. (US 2005/0025010), and further in view of Ohbi et al. (US 2003/0185394).
In regard to claim 1, Sakai et al. discloses a method for playing back an information recording medium (Figure 1), said information recording medium comprising: a first region in which type identification information for identifying a type of the information recording medium is recorded by recesses and/or protrusions which are formed by a given modulation method and whose lengths are longer than a length of an optical system resolution limit of a playback device (paragraph 0019: “a first region on which medium identification information which causes a medium type to be identified is recorded with use of trains of prepits each of which is constituted by prepits longer than a resolution limit of an optical system of an optical recording medium reproduction device”); and a second region in which content data is recorded by recesses and/or protrusions which are formed by the given modulation method and which include a recess and/or a protrusion whose length is shorter than the length of the optical system resolution limit (paragraph 0019: “a second region on which content information is recorded with use of trains of prepits each of which includes a prepit equal to or shorter than the resolution limit of the optical system”), the first region containing first address information recorded therein (paragraph 0028: “first address information indicative of a start position of the blank region is recorded on the first region”), and the second region containing second address information recorded therein (paragraph 0028: “second address information indicative of an end position of the blank region is recorded on the second region”), said method comprising determining playback setting of the second region based on type identification information obtained by irradiating the first region with playback light (paragraph 0021: “This allows the medium identification information to be reproduced with the use of a laser beam having power for a normal optical recording medium. Therefore, the optical recording medium reproduction device (i) irradiates a medium loaded into the optical recording medium reproduction device with a laser beam having power suitable for a normal optical recording medium so as to read out the medium identification information, and then (ii) determines, based on the medium identification information, whether the medium thus loaded is a normal optical recording medium or a super-resolution optical recording medium. Based on a result thus determined, the optical recording medium reproduction device can carry out processing in accordance with the medium thus loaded (can change, for example, the power of a laser beam in accordance with the medium thus loaded). This allows realization of a compatible reproduction device that is capable of reproducing both of a normal optical recording medium and the super-resolution optical recording medium”); and selecting a playback condition for playing back the second region and accessing the second region to playback the content data recorded in a predetermined address of the second region (paragraph 0021: “determines, based on the medium identification information, whether the medium thus loaded is a normal optical recording medium or a super-resolution optical recording medium. Based on a result thus determined, the optical recording medium reproduction device can carry out processing in accordance with the medium thus loaded (can change, for example, the power of a laser beam in accordance with the medium thus loaded).”).
However, Sakai et al. does not disclose: in regard to claim 1, the first region containing first address information recorded therein in a first address data format, and the second region containing second address information recorded therein in a second address data format that differs from the first address data format.
Kim et al. discloses: in regard to claim 1, first address information recorded in a first address data format (paragraph 0044: “a first address format”), and second address information recorded in a second address data format that differs from the first address data format (paragraph 0044: “a second address format”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have applied this teaching of Kim et al. to the recording medium of Sakai et al., the motivation being to make the recording/reproducing blocks more easily distinguishable from each other (see paragraph 0105).
Sakai et al. in view of Kim et al. does not disclose: in regard to claim 1, the given modulation method being a 1-7PP (Parity Preserve/Prohibit RMTR (Repeated Minimum Translation Run Length)) modulation recording method.
Ohbi et al. discloses: in regard to claim 1, using a 1-7PP (Parity Preserve/Prohibit RMTR (Repeated Minimum Translation Run Length)) modulation recording method (see paragraph 0118).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have applied the modulation recording method taught by Ohbi et al. to the method of Sakai et al. and Kim et al., the motivation being to increase recording density and to boost data efficiency (see paragraph 0120).
Response to Arguments
Applicant’s arguments filed on October 6, 2022 have been fully considered but they are not found persuasive.
Applicant’s main argument is on page 5, paragraph 2, i.e., “Sakai et al. does not teach or suggest selecting a playback condition for playing back the second region (content region) or accessing the second region to playback content data recorded in a predetermined address of the second region.”
The Examiner disagrees. Paragraph 0021 of Sakai et al. teaches that “the optical recording medium reproduction device (i) irradiates a medium loaded into the optical recording medium reproduction device with a laser beam having power suitable for a normal optical recording medium so as to read out the medium identification information, and then (ii) determines, based on the medium identification information, whether the medium thus loaded is a normal optical recording medium or a super-resolution optical recording medium. Based on a result thus determined, the optical recording medium reproduction device can carry out processing in accordance with the medium thus loaded (can change, for example, the power of a laser beam in accordance with the medium thus loaded). This allows realization of a compatible reproduction device that is capable of reproducing both of a normal optical recording medium and the super-resolution optical recording medium”.
The claimed “selecting a playback condition for playing back the second region” is understood from Sakai et al.’s teaching of determining whether a loaded medium is a normal optical recording medium or a super-resolution optical medium. As clearly taught in paragraph 0021 of Sakai et al., processing is carried out according to the type of the loaded medium. If a loaded medium is determined to be a normal optical recording medium, a “playback condition” appropriate for a normal optical recording medium is selected. One example of this playback condition is the power of the laser beam used in reproduction of data (i.e., the claimed “accessing the second region to playback the content data”). On the other hand, if a loaded medium is determined to be a super-resolution optical recording medium, a different “playback condition” appropriate for a super-resolution optical recording medium is selected, e.g., selecting a reproducing laser beam power appropriate for the super-resolution optical recording medium.
Applicant additionally recites in the Remarks/Arguments several alleged differences between the Applicant’s invention and the applied prior art references, e.g., “Applicant has been able to provide a method for playing back an information recording medium with higher reliability” (page 4, paragraph 2); “address information of the second region is able to be quickly decoded” (page 4, paragraph 3); “if a playback not corresponding to the second region is used, it is impossible to obtain address information of the second region when the second region is accessed” (page 4, paragraph 4). However, none of these arguments are directed to the claimed language; they are merely directed to the desired benefits and intended results of the Applicant’s invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner advises that interviews typically last less than one hour, and are unlikely to result with any determination or decision regarding patentability, favorable or otherwise. Any proposed amendment to the claims, in an attempt to overcome a rejection, would require: (a) closer, more in-depth review of the applied reference(s); and/or (b) further and more extensive search by the Examiner, both of which could only be performed upon Applicant’s filing of a written response. For the same reasons, any arguments against the Examiner’s rejections (with or without proposed amendments), while to be fully considered, are unlikely to change the disposition of the claims within the limited amount of time allotted for interviews, and would be best presented by the Applicant in a written response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688